UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2460


In re: RAYMOND GARFIELD BUTLER,

                    Petitioner.



    On Petition for Writ of Mandamus. (1:08-cr-00442-JFM-4; 1:13-cv-03804-JFM)


Submitted: September 6, 2018                                Decided: September 11, 2018


Before WILKINSON and DUNCAN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Raymond Garfield Butler, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Raymond Garfield Butler petitions for a writ of mandamus, alleging the district

court has unduly delayed acting on his Fed. R. Civ. P. 60(b) motion. He seeks an order

from this court directing the district court to act. Our review of the district court’s docket

reveals that the district court has ruled on the Rule 60(b) motion. Accordingly, because

the district court has recently decided Butler’s case, we deny the mandamus petition as

moot. We deny Butler’s motion for appointment of counsel as moot and grant leave to

proceed in forma pauperis. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                        PETITION DENIED




                                              2